DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “control circuit,” “operation element,” “first pressure sensing element,” “second pressure sensing element,” “third pressure sensing element,” “memory card slot,” “memory card” and “plug” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
The drawings are objected to because reference number 151, 152 and 160 in paragraph 27 are not found in figures 1 or 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: reference number 130 in paragraph 42, second to last line, should be corrected to reference number 20 to correspond with the humidification device.  
Appropriate correction is required.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1 recites “a plurality of second embedding element” in lines 21-22 suggested to be changed to --a plurality of second embedding elements-- to correct a grammatical error.  
Claim 5 recites “The third” in line 3, suggested to be changed to --the third-- to correct a grammatical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “An automatic positive pressure breathing apparatus, applicable to connect an upper respiratory tract of a user, and the upper respiratory tract comprising: a gas generator, comprising:” however the language is unclear since it appears that applicant is intending to claim portions of the upper respiratory tract in the body of the claim.
Claim 9 recites “the heating device comprises a heating zone corresponding to one side of the gas generator, the heating zone corresponds to the humidification device connected to the heating device, and the humidification device is attached to the heating zone,” however it is unclear if the heating zone is under the humidifier device or the gas generator or both.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human Claim 1, lines 28-29 recites “the other end of the mask device connected to the upper respiratory tract of the user,” which appears to be claiming the upper respiratory tract of the user and is suggested to be changed to -- the other end of the mask device adapted to be connected to the upper respiratory tract of the user--.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kepler et al. (2017/0232221) in view of Romano (2014/0331786).
Regarding claim 1, in fig. 1A-4 and 18 Kepler discloses an automatic positive pressure breathing apparatus, applicable to connect an upper respiratory tract of a user, and the upper respiratory tract comprising: a gas generator (12 and 14, excluding 320 
Regarding claim 2, the modified Kepler discloses that the radial structure is disposed in the gas flow sensing device and closely positioned at the second connecting end of the gas flow sensing device (Fig. 2A and 3B, Romano), and the first gas generated by the gas generator flows to the humidification device via a plurality of structural gaps of the radial structure (Fig. 2A and 3B, Romano).
Regarding claim 3, the modified Kepler discloses that when the first pressure sensing element transmits the first pressure sensing message to the operation element, and the second pressure sensing element transmits the second pressure sensing message to the operation element, the operation element operates the first pressure sensing message and the second pressure sensing message to generate a first gas flow sensing message (differential pressure sensor 10 sends pressure readings to processor 110, which determines the flow at the sensor [0019][0056][0071][0072] Romano).
Regarding claim 4, the modified Kepler discloses that when the operation element generates the first gas flow sensing message, the operation element transmits the first gas flow sensing message to the control circuit, and the control circuit adjusts a first gas flow of the gas generator by the first gas flow sensing message ([0051]-[0059] Kepler).
Regarding claim 9, the modified Kepler discloses a socket ([0109] Kepler) is disposed on the bottom of the gas generator, the heating device comprises a plug (348 Kepler), one end of the socket is connected to the control circuit (indirectly via 12, 
Regarding claim 10, the modified Kepler discloses that when the plurality of control elements are triggered to generate a heating message, the control circuit drives the heating zone by the heating message ([0102][0107] Kepler), the heating zone generates a set temperature ([0107] Kepler); when the humidification device comprises a water body (walls of 16, [0112] Kepler), the humidification device generates a moisture zone ([0112] Kepler); when the first gas is transmitted to the moisture zone, the first gas is attached to a plurality of vapors ([0112] Kepler). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kepler and Romano, as applied to claim 1 above, in further view of Stromsten et al. (2016/0370213). 
Regarding claim 5, the modified Kepler is silent regarding that the gas generator comprises a third pressure sensing element. However, Stromsten teaches a gas generator 4 comprising a third pressure sensing element (16 [0071]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Kepler’s apparatus and gas generator with an expiratory limb and pressure sensing element, respectively, as taught by Stromsten, for the purpose of determining any faults such as leaks [0071]. The modified Kepler discloses that the third pressure sensing element is connected to the control circuit ([0071] Stromsten); the third pressure sensing element generates a plurality of first sample messages (pressure readings [0071]) and the third pressure sensing element generates a third pressure sensing message according to the plurality of first sample messages when the automatic positive pressure breathing apparatus is booted, the user generates a second gas, and the second gas is transmitted to the gas generator (16 generates a third pressure sensing message when there are no leaks or when there are leaks [0071]).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kepler, Romano and Stromsten, as applied to claim 5 above, in further view of Thiessen (2010/0071695).

Regarding claim 8, the modified Kepler discloses that when the operation element receives the fourth pressure sensing message, the operation element generates a second gas flow sensing message, the operation element transmits the second gas flow sensing message to the control circuit ([0029] Thiessen), and the control circuit correspondingly adjusts a supplied gas pressure, a supplied gas .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kepler, Romano, Stromsten and Thiessen, as applied to claim 6 above, in further view of Truschel et al. (2011/0197887).
Regarding claim 7, the modified Kepler discloses that the gas generator comprises a memory (42 Kepler) that stores a first gas flow sensing message generated in a accordance with the first pressure sensing message and the second pressure sensing message (stores measured values [0053] Kepler), and stores a second gas flow sensing message or a combination thereof generated in a accordance with the third pressure sensing message and the fourth pressure sensing message (stores measured values [0053] Kepler), but is silent regarding that the memory is a memory card and that the gas generator comprises a memory card slot. However, Truschel teaches a ventilator 5 with a removable memory card slot 185 and card 190 [0036]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Kepler’s memory with a memory card slot and memory card, as taught by Truschel, for the purpose of allowing for removal of the memory card to be inserted remotely or to update information for the apparatus ([0036] Truschel).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Creusot et al. (2019/0275281), O’Donnell et al. (2015/0144130) and Baluchagi et al. (2020/0368478) to respiratory and humidifier apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785